Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 26, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154918(14)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 154918
  v                                                                 COA: 334427
                                                                    Hillsdale CC: 15-393722-FC
  DANIEL GUZMAN,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellee to extend the time
  for filing its answer is GRANTED. The answer will be accepted as timely filed if
  submitted on or before August 15, 2017.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 25, 2017
                                                                               Clerk